           Case 1:20-cv-06539-JMF Document 65 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE CITIBANK AUGUST 11, 2020 WIRE                                    :    20-CV-6539 (JMF)
TRANSFERS                                                              :
                                                                       :          ORDER
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        Defendants have moved to compel production of certain discovery, see ECF No. 63, and

for an eight-week extension of the current schedule, see ECF No. 62.

    Upon review of the parties’ letters, the Court resolves the discovery disputes as follows:


       Defendants’ motion to compel is granted with respect to Request for Production 1(i),
        subject to any objection by the OCC or other relevant regulators — the owners of any
        potential privileges. No later than September 16, 2020, Citibank shall serve a copy of
        this Order and the parties’ submissions on the OCC and any other relevant regulators —
        and file proof of such service. If any of the regulators object to Citibank’s compliance
        with the Request for Production, it or they shall file a letter with the Court, by emailing
        the letter to Furman_NYSDChambers@nysd.uscourts.gov (to be docketed thereafter), no
        later than September 18, 2020. Absent any such objection, Citibank shall promptly
        comply with the Request for Production. In the event of an objection, Defendants shall
        file any response by September 21, 2020.

       With respect to Requests for Production 3, 4, and 5, the Court is unpersuaded that the
        materials sought are relevant to the issues in dispute in this proceeding — namely,
        whether the transfers were made by mistake and whether the discharge-for-value defense
        applies. To the extent that they are relevant, the Court concludes on the present record
        that the burdens of producing them would be disproportionate to the needs of the case. If
        depositions or other documents reveal any basis to conclude otherwise, Defendants may
        renew their motion (after conferring with Plaintiff).

       The parties’ briefing on the relevant custodians is inadequate for the Court to decide the
        issue or even confirm that there is a dispute to resolve. That is, the Court has no basis to
        determine if anyone on the business side of Citibank other than Brendan Zeigon and
        Justin Tichauer has any relevant information. (Citibank, for its part, doesn’t even address
        the custodian issue.) Accordingly, the motion to compel with respect to custodians is
        denied without prejudice to renewal in a manner sufficient for the Court to resolve any
        dispute.

       The parties shall use July 1, 2020, as the relevant start date for requests for production.
          Case 1:20-cv-06539-JMF Document 65 Filed 09/15/20 Page 2 of 2




       With respect to Defendants’ motion for an extension, the Court extends the deadline for

completion of discovery to October 9, 2020. Otherwise, the Court is not persuaded on the

current record that there is a basis or need for extension. Accordingly, all other dates and

deadlines remain in effect for now.

       The Clerk of Court is directed terminate ECF Nos. 62 and 63.


       SO ORDERED.

Dated: September 14, 2020                            __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
